 1 DAYLE ELIESON
   United States Attorney
 2 District of Nevada

 3 LINDSY M. ROBERTS
   Assistant United States Attorney
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 Telephone: 702-388-6336
   Email: lindsy.roberts@usdoj.gov
 6
   Attorneys for the United States.
 7

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10 CATHI SHERMAN,                                   ) Case No: 2:16-cv-02611-RFB-GWF
                                                    )
11                  Plaintiff,                      )
                                                    ) STIPULATION AND ORDER OF
12          v.                                      ) DISMISSAL WITH PREJUDICE
                                                    )
13 UNITED STATES OF AMERICA,                        )
                                                    )
14                  Defendant.                      )
                                                    )
15

16          IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, that

17 the above-entitled case shall be dismissed with prejudice, and each party will bear its own costs

18 and attorney’s fees.

19          Dated this this 10th day of October 2018.

20 MOSS BERG INJURY LAWYERS                              DAYLE ELIESON
                                                         United States Attorney
21
   /s/ Boyd Moss                                         /s/ Lindsy M. Roberts
22 BOYD MOSS, ESQ.                                       LINDSY M. ROBERTS
   4101 Meadows Lane, Suite 110                          Assistant United States Attorney
23 Las Vegas, Nevada 89107
                                                         Attorneys for the United States
24 Attorney for Plaintiff

25
                                                 IT IS SO ORDERED:
26
                                                 __________________________
27                                               RICHARD F. BOULWARE, II
                                                 UNITED     STATES
                                                 United States          DISTRICT JUDGE
                                                               District Court
28
                                                 DATED: October 11, 2018.
